DETAILED ACTION
Preliminary Remarks
	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn and has been replaced by this current Non-Final Office Action. 
Response to Arguments
101 rejection: Step 2A Prong One
In regards to Applicant’s argument that the specific limitations in claim 13 (and 18) are not abstract ideas under the mental process grouping, as dictated by the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Examiner respectfully disagrees. 
As a preliminary matter, as the 2019 PEG states, “[t]he examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.” Furthermore, because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. 2019 PEG) all references to those materials should now be directed to the MPEP. See Change Summary for the Ninth Edition MPEP, Revision 10.2019 (detailing that Chapter 2100 was amended to include the following notices: October 2019 Patent Eligibility Guidance Update, 84 FR 55941 (October 18, 2019); Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 FR 57 (January 7, 2019); and 2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7, 2019). The chapter was also modified to incorporate subject matter from former MPEP §§ 706.02et seq. and 706.03et seq. and reorganized by moving subject matter from MPEP §§ 2137.01 and 2137.02 into MPEP § 2109 or 2137. The chapter was revised to include court or Board decisions regarding various topics such as prior art, obviousness, and definiteness).  
The assigning of confidence scores based on how a machine learning system answers a question is recited at such a high-level of generality and just uses generic computer components (i.e. processor and memory) that this limitation can be performed in the human mind through the use of observation, evaluation, judgment, and/or pen and paper. Furthermore, the additional features upon which applicant relies upon for overcoming the mental process grouping (i.e., paragraph 0030 of the Specification) are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 Accordingly, Applicant’s claims are directed to an abstract idea and do not overcome the analysis under Step 2A Prong One.
101 rejection: Step 2A Prong Two
In regards to Applicant’s argument that the specific limitations in claim 13 (and 18) are directed to a practical application, as dictated by the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Examiner respectfully disagrees.
As a preliminary matter, as the 2019 PEG states, “[t]he examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.” Furthermore, because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. 2019 PEG) all references to those materials should now be directed to the MPEP. See Change Summary for the Ninth Edition MPEP, Revision 10.2019 (detailing that Chapter 2100 was amended to include the following notices: October 2019 Patent Eligibility Guidance Update, 84 FR 55941 (October 18, 2019); Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 FR 57 (January 7, 2019); and 2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7, 2019). The chapter was also modified to incorporate subject matter from former MPEP §§ 706.02et seq. and 706.03et seq. and reorganized by moving subject matter from MPEP §§ 2137.01 and 2137.02 into MPEP § 2109 or 2137. The chapter was revised to include court or Board decisions regarding various topics such as prior art, obviousness, and definiteness).
This judicial exception is not integrated into a practical application because the additional element of a knowledge database is recited at a high-level of generality (i.e., as a generic database performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). And the additional element of using machine learning to automatically fill in predicted answers, as recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). 
Accordingly, Applicant’s claims are not directed to a practical application and do not overcome the analysis under Step 2A Prong Two.

103 Rejection
Applicant’s arguments with respect to claims 13, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 13-15, 17-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Regarding independent claim 13, it recites:…a selection component that: predicts a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication, selects a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire; a matching component that compares input data…to at least one question in the medical assessment questionnaire, wherein the input data is associated with the target patient, and the input data was not inputted by the target patient specifically for the medical assessment questionnaire; an evaluation component that determines an applicability of the input data to the at least one question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one question; a search expansion component that expands a semantic expression of a provided term to at least a second term based on a meaning provided in medical professional terminology; and… generates, via machine learning applied to information retained…related to one or more patients comprising the target patient, respective predicted responses for the target patient to the at least one question, wherein the respective predicted responses are based on the applicability of the input data to the at least one question and conformance of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation of unstructured data from the information…into the defined response formats, and enters the respective predicted responses as respective answers to the at least one question in the medical assessment questionnaire; and selects one or more additional medical assessment questionnaires based on a confidence score assigned to one or more responses of the respective predicted responses. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 13 recites a mental concept and is an abstract idea. 
This judicial exception is not integrated into a practical application because it only recites the following additional elements: a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a knowledge source database and a machine learning component. A memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, and a knowledge source database are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). A machine learning component while relating to a technological field, the claim as recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). 
Furthermore, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, a knowledge source database and a machine learning component amount to no more than a recitation of the words "apply it" (or an equivalent) and/or  are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f).
Regarding dependent claim 14, it recites…predicts the possible medical condition further based on a reason provided for a doctor's appointment. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 13. Thus, the dependent claim is ineligible.  
 Regarding dependent claim 15, it recites…is first input data that lacks information to generate a predicted response of the respective predictive responses, and the predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 13. Thus, the dependent claim is ineligible.  
Regarding dependent claim 17, it recites…a confidence component that assigns confidence levels to the respective predicted responses. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 13. Thus, the dependent claim is ineligible.  

Regarding independent claim 18, it recites:... predict a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication, select a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire; evaluate input data…to questions of the medical assessment questionnaire, wherein the input data is associated with the target patient, and the input data was not inputted by the target patient specifically for the medical assessment questionnaire; determine an applicability of the input data to the questions based on respective feature values, wherein the respective feature values comprise defined response formats for the questions; expand a semantic expression of a provided term to at least a second term based on a meaning provided in a dictionary; generate … applied to information…related to one or more patients comprising the target patient, respective predicted responses to the questions based on the applicability of the input data to the questions and conformance of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats; and record the respective predicted responses as respective answers to the questions in the medical assessment questionnaire; select one or more additional medical assessment questionnaires based on a confidence score assigned to one or more responses of the respective predicted responses. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 18 recites a mental concept and is an abstract idea. 
This judicial exception is not integrated into a practical application because it only recites the following additional elements: a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable 315/626,917by a processing component, a knowledge source database, and machine learning. A non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable 315/626,917by a processing component, and a knowledge source database are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The recitation of machine learning while relating to a technological field, the claim as recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). 
Furthermore, claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable 315/626,917by a processing component, a knowledge source database, machine learning amount to no more than a recitation of the words "apply it" (or an equivalent) and/or  are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f).  
Regarding dependent claim 20, it recites… assign respective confidence scores to the respective predicted responses, wherein the respective confidence scores provide an indication of a relevancy of the respective predicted responses to the target patient. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 18. Thus, the dependent claim is ineligible.  
Regarding dependent claim 21, it recites… predict the possible medical condition further based on a reason provided for a doctor's appointment. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 18. Thus, the dependent claim is ineligible.  
Regarding dependent claim 22, it recites… is first input data that lacks information to generate a predicted response of the respective predictive responses, and the predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 18. Thus, the dependent claim is ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and in view of Jain et al. "Enhancing electronic medical record retrieval through semantic query expansion." Information systems and e-business management 10.2, 2012 (“Jain”) and further in view Soto et al. US 2005/0203773(“Soto”).
Regarding claim 13, Zheng teaches a system, comprising: a matching component that compares input data from a knowledge source database to at least one question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient specifically for the medical assessment questionnaire(Zheng, pg. 60, sec. 3.1 Overview, “The system fills the output form automatically upon loading each text input.” & see Zheng, pg. 60,  Where Figure 1 details a screen shot of the ASLForm interface in which the text input consists of  a patient’s principal diagnosis, associated diagnosis, history of present illness, past medical history, allergies, and physical examination and the output form consists of different attributes and values of a given medical questionnaire); an evaluation component that determines an applicability of the input data to the at least one question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one question (Zheng, pg. 62, sec. 5.1 Querying Module, fig. 4(Querying Module), “The querying module generates a list of candidate values in two steps: 1. It first locates sentences of possible values… 2. Once target sentences have been identified, the module filters for candidate values to form elements… [a]fter filtering, candidate values are extracted from target sentences. Results are sent to the verifying module for further analysis.”); and a machine learning component that: generates, via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses for the target patient to the at least one question, wherein the respective predicted responses are based on the applicability of the input data to the at least one question and conformance of the input data to the feature value(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier... [i]f necessary, this value can be normalized by standardizing module.” & see Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4(Standardizing Module), “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female.’”), and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats, and enters the respective predicted responses as respective answers to the at least one question in the medical assessment questionnaire(Zheng, pg. 61, sec. 3.1 Overview, fig. 1,   “Extracting information from free text to fill structured form is performed in two steps. First, the regions where target values may appear are detected either by locations in the text or by co-occurring words. In this process, constrains such as regular expressions and ranges of numerical values may be applied to narrow the scope to select candidate values for further processing. Secondly, features such as part of speech tags and adjacent texts are used to classify candidate values. The candidate that receives the highest confidence score is filled into the output form….” Note: It is being interpreted that the output form represents the medical assessment questionnaire, the free text detailing a patients history represents the unstructured data from the information retained in the knowledge source database, and structured from represents the defined response format).  
Zheng does not teach: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise; selects a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire. 
	However, Huyn teaches a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Huyn, para. 0045, “The processor… executes methods of the invention under the direction of computer program code Stored within the computer…. [u]sing techniques well known in the computer arts, such code is tangibly embodied within a computer program Storage device accessible by the processor…e.g., within System memory…or on a computer readable storage medium…such as a hard disk or CD ROM.”); selects a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire(Huyn, para. 0055, fig. 8A, “Form linking logic is illustrated in FIG. 8A, which shows a branched conditional structure for presenting five different forms. After the subject completes and submits form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    , the root form, the system evaluates conditions                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     based on responses to specific questions in form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    . If condition                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                             
                        
                    evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is presented to the subject next. Otherwise, if condition                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     is presented to the subject. If neither condition is true, then no additional forms are presented and the questionnaire can be completed. If condition                         
                            
                                
                                    C
                                
                                
                                    25
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , or if form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     has been presented, then form                         
                            
                                
                                    F
                                
                                
                                    5
                                
                            
                        
                     is next presented. If condition                         
                            
                                
                                    C
                                
                                
                                    24
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    ,, then form                         
                            
                                
                                    F
                                
                                
                                    4
                                
                            
                        
                    , is presented.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn to teach: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise. The motivation to do so, would be to have a suitable hardware structure for developing cross-platform software (Huyn, para. 0045, “The methods can be implemented by any means known in the art. For example, any number of computer programming languages, Such as Java, C++, or LISP can be used. Furthermore, various programming approaches Such as procedural or object oriented can be employed.”).Additionally, one of ordinary skill in the art would modify Zheng’s system in view of Huyn to teach:  selects a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire. The motivation to do so would be to have to have a patient centered approach that minimizes the chances of bias in the selection process of questions so that a clinical pathway/diagnoses is not missed in the early stages of examining a patient(“Huyn, para. 0038, “An important, outcome of the patient-centered approach of the present invention is that there is no inherent bias in Selecting questions to present to the Subject. For example, if a patient presents a physician with a specific medical complaint, the physician typically considers possible diagnoses and Selects Subsequent questions in order to narrow the list of potential diagnoses. Thus the Subsequent questions are constrained by existing medical knowledge: it is unlikely that clinical pathways that have not yet been elucidated can be discovered. Furthermore, diagnoses are made based on classical Symptoms, which tend to occur at a late Stage in disease progression. Thus, by the time a physician recognizes a disease Symptom, the disease has often progressed beyond the point at which it can be cured.”). 
Zheng also does not teach: a selection component that: predicts a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication.  
 However, Dasgupta teaches: a selection component that: predicts a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication(Dasgupta, pg. 707, right column, “The integration of the disease-disease network (the DD network) and the medication-medication network (the MM network) can simultaneously provide insights on the side-effects of medications and co-morbidities of different diseases. Hence, we constructed a disease-medication network (DM network). It is a bipartite network with medications and diseases as nodes and an edge only connecting a medication and a disease.” & See Also Dasgupta, pgs. 710-711, “In this integrated model, we calculate the similarity between the patient a and the training patient i as the sum of the normalized vector similarity based on their disease history as well as their medication history (                        
                            
                                
                                    w
                                
                                
                                    m
                                    _
                                    n
                                    o
                                    r
                                    m
                                
                            
                        
                    ). The revised predication score p(a, j) is calculated using the following equation:                        
                            p
                            
                                
                                    a
                                    ,
                                     
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            )
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        
                                            
                                                I
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    
                                                        
                                                            a
                                                            ,
                                                             
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            n
                                                            o
                                                            r
                                                            m
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    a
                                                    ,
                                                     
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                                             
                             
                            
                                
                                    w
                                
                                
                                    d
                                
                            
                            (
                            a
                            ,
                             
                            i
                            )
                        
                     represents the similarity between the patient a and the training patient i based on their disease history. kd is the normalizing constant for disease-wise similarity and is same as k, as defined in the CARE equation.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Dasgupta to teach: predicts a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication. The motivation to do so would be to implement an accurate disease prediction system without directly using electronic health records(Dasgupta, pg. 706, left-column, “A variety of contemporary methods or systems rely on disease diagnoses codes in the EHRs to compute patient similarity, learn predictive models, and generate predictions about possible diseases that an individual may be at risk for… However, there continue to be significant limitations in EHRs in their ability to truly represent a picture of a patient’s current disease states. For instance, the EHR may only record the primary diagnosis of a patient during the visit or the chronic diseases / pre-existing conditions may not be recorded…Moreover, ICD-9-CM codes can offer their own challenges…when used as part of predictive healthcare systems. Sometimes, errors in coding can be attributed to upcoding… Prescribed medications, on the other hand, target the underlying disease. A chronic disease patient may continue to use the prescribed medication, so the medications can be helpful in a more representative disease state view of the patient.”).
Zheng does not teach: a search expansion component that expands a semantic expression of a provided term to at least a second term based on a meaning provided in medical professional terminology. 
However, Jain teaches: a search expansion component that expands a semantic expression of a provided term to at least a second term based on a meaning provided in medical professional terminology(Jain, pg. 169, “The information retrieval system allows the user to pose a simple query based on a patient’s symptom through an interactive user interface. The query enhancing engine will then expand the query using several sources of knowledge, including semantic relationships (e.g., synonyms, hypernyms, and hyponyms) based on standard ontologies, other heuristics (e.g., term co-occurrence) automatically learned from the EMR database, and domain knowledge of healthcare experts. The search engine will then run the enhanced query against the EMR database and present the returned relevant medical records (possibly along with their relevance scores) to the user.” Jain teaches The query enhancing engine will then expand the query using several sources of knowledge, including semantic relationships (e.g., synonyms, hypernyms, and hyponyms) based on standard ontologies, other heuristics (e.g., term co-occurrence (i.e. a search expansion component that expands a semantic expression of a provided term to at least a second term) automatically learned from the EMR database, and domain knowledge of healthcare experts (i.e. based on a meaning provided in medical professional terminology). 1
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Jain to teach: a search expansion component that expands a semantic expression of a provided term to at least a second term based on a meaning provided in medical professional terminology. The motivation to do so would be develop a an effective EMR (i.e. electronic medical record) retrieval system that is able to find relevant medical records irregardless of the initial search entered by a doctor (Jain, pg. 167, “Retrieval of relevant medical records from a large EMR system is a challenging task. Simple word-based information retrieval may not yield satisfactory performance…EMR retrieval is even more challenging than literature search, because various types of records that may be related to a patient’s current problem, such as test results, diagnoses, therapeutics, medications, and surgeries, all need to be recognized as being relevant, even though they may not contain the same search keywords. For example, blood pressure records may not contain the key word ‘‘heart problems’’ but are relevant to such problems. The complex semantic relationships among symptoms and diagnostic/therapeutic processes must be effectively utilized for ERM retrieval to be successful.”). 
Zheng does not teach: and selects one or more additional medical assessment questionnaires based on a confidence score assigned to one or more responses of the respective predicted responses.
However, Soto teaches: and selects one or more additional medical assessment questionnaires based on a confidence score assigned to one or more responses of the respective predicted responses(Soto, para. 0155, fig.11, “Operation 1000 commences with mode selection 1102, which may entail user selection of a medical mode for a particular disease or medical condition from among a plurality of such diseases or conditions, e.g., ACS, diabetes, or cancer. Step 1104 entails processor 1102 retrieving a model group that may comprise a selected medical information questionnaire, program instruction for implementing the rules base 116, and the group model 1010 for the selected medical mode” & in para. 0201, “Model types are defined in terms of a coefficient vector and an optional covariance matrix for calculating
confidence intervals.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Soto the motivation to do so would be to generate predictive models and recommendations from medical questionnaires(Soto, para. 0025, “The statistical processing system includes a server operably configured with program instructions implementing a plurality of statistical
models to at least one of (a) predict a health outcome based on questionnaire responses or other data inputs relevant to a particular patient, (b) assist a patient's choice of therapeutic modality based on questionnaire responses or other relevant inputs, and (c) assess a health risk or status based on questionnaire responses and/or data inputs.”).
Regarding dependent claim 17, Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto teaches the system of claim 13, further comprising a confidence component that assigns confidence levels to the respective predicted responses (Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”). 
Referring to independent claim 18, it is rejected on the same basis as independent claim 13 since they are analogous claims.  
Regarding dependent claim 20, Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto teaches the computer program product of claim 18, wherein the program instructions further cause the processing component to assign respective confidence scores to the respective predicted responses, wherein the respective confidence scores provide an indication of a relevancy of the respective predicted responses to the target patient(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre- specified threshold, into the target form.”).
Claim 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and in view of Jain et al. "Enhancing electronic medical record retrieval through semantic query expansion." Information systems and e-business management 10.2, 2012 (“Jain”) and in view of Soto et al. US 2005/0203773(“Soto”) and further in view of US 2009/0198511 A1(“Boehlke”).
Regarding dependent claim 14, Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto teaches the system of claim 13, wherein the selection component predicts the possible medical condition(Dasgupta, pgs. 710-711, “In this integrated model, we calculate the similarity between the patient a and the training patient i as the sum of the normalized vector similarity based on their disease history as well as their medication history (                        
                            
                                
                                    w
                                
                                
                                    m
                                    _
                                    n
                                    o
                                    r
                                    m
                                
                            
                        
                    ). The revised predication score p(a, j) is calculated using the following equation:                         
                            p
                            
                                
                                    a
                                    ,
                                     
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            )
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        
                                            
                                                I
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    
                                                        
                                                            a
                                                            ,
                                                             
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            n
                                                            o
                                                            r
                                                            m
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    a
                                                    ,
                                                     
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                                             
                             
                            
                                
                                    w
                                
                                
                                    d
                                
                            
                            (
                            a
                            ,
                             
                            i
                            )
                        
                     represents the similarity between the patient a and the training patient i based on their disease history. kd is the normalizing constant for disease-wise similarity and is same as k, as defined in the CARE equation.”). 
Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto fail to teach the possible medical condition further based on a reason provided for a doctor's appointment. 
However, Boehlke teaches the possible medical condition further based on a reason provided for a doctor's appointment(Boehlke, para. 0085, “The process flow begins with case 1 of FIG. 1 where the user may want to retrieve data from the database (e.g., symptoms: headache, neck pain, and tinnitus). It is standard to the system that only previously qualified content can be checked (step 2). On the other hand, if the user does not find such data in a predefined field in the select menu of the retrieval screen (step 3), i.e., the user cannot find the symptom that applies to his state in the drop down, multiple choice or checkbox menu of the application, he is prompted by the system to make a new content proposal. In the following, it is assumed that the term "sleeplessness" is entered as the new content proposal.” Note: It is being interpreted that the content proposal represents a reason provided for a doctor’s appointment).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn and in view of Dasgupta and in view of Jain and in view of Soto and further in view of Boehlke to teach: the possible medical condition further based on a reason provided for a doctor's appointment. The motivation to do so would be to have a medical system that provides tailored therapy in an individualized manner to the patient(Boehlke, para(s). 0002-0004, “A weakness of our modem medical system is proper diagnosis and the lack of tailored therapy provision in a multivariate disciplinary environment. The standard of care varies dramatically by location, education, financial support, diagnosis equipment and the availability of a multi-disciplinary expert team. Especially for diseases that cannot be test verified, like many viral or bacterial diseases, there is typically a lack of comparative data sets to allow for proper diagnosis and tailored therapy. Physicians are diagnosing and treating based on experience and/or based on large clinical studies that have been carried out by pharmacological institutions or large public health carriers. As consequence patients are receiving generic products often even without particular diagnosis and consideration of individual factors ( epidemiological data). In many cases their patient outcome remains suboptimal at best… It is an object of the present invention to provide methods and systems for collecting medical data which allow for generating a large medical data pool comprising symptoms, diseases, medical treatments, adverse events, generally speaking disease and epidemiological profiles and relations there between.”).
Referring to dependent claim 21, it is rejected on the same basis as dependent claim 14 since they are analogous claims. 
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and in view of Jain et al. "Enhancing electronic medical record retrieval through semantic query expansion." Information systems and e-business management 10.2, 2012 (“Jain”) and in view of Soto et al. US 2005/0203773(“Soto”) and further in view of Miotto et al. "Deep patient: an unsupervised representation to predict the future of patients from the electronic health records." Scientific reports 6.1 (2016, “Miotto”). 
Regarding dependent claim 15, Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto teaches the system of claim 13, wherein the input data is first input data that lacks information to generate a predicted response of the respective predictive responses (Zheng, pg. 60, Where Figure 1 details a screen shot of the ASLForm interface in which the text input consists of a patient’s principal diagnosis, associated diagnosis, history of present illness, past medical history, allergies, and physical examination and the output form consists of different attributes and values of a given medical questionnaire).  
Zheng in view of Huyn and in view of Dasgupta and in view of Jain and further in view of Soto does not teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion.  
However, Miotto teaches: and the predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion (Miotto, pg. 5,  fig.1,  “To predict the probability that patients might develop a certain disease given their current clinical status, we implemented random forest classifiers trained over each disease using a dataset of 200,000 patients…[then] [t]o measure how well the deep patient representation performed at predicting whether a patient developed new diseases, we evaluated the ability of the classifier to determine if test patients were likely to be diagnosed with a certain disease within a one-year interval.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of in view of Huyn and in view of Dasgupta and in view of Jain and in view of Soto and further in view of Miotto to teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion. The motivation to do so, would be to implement precision medicine that offers improved clinical predictions (Miotto, pg. 1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions, identification of type 2 diabetes subgroups, discovery of comorbidity clusters in autism spectrum disorders, and improvements in recruiting patients for clinical trials.”). 
Referring to dependent claim 22, it is rejected on the same basis as dependent claim 15 since they are analogous claims.
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also fig 2 on pg. 176 detailing in the Symptoms panel of the figure the expansion of the query “backpain” with synonyms and narrower terms.